Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 21-29 have been canceled by a preliminary amendment.
Note claims 1-20 are exact duplicates of original claims 1-20 of parent U.S. application 14/086,045 now U.S. Patent 10,849,850.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer-readable medium encompasses transitory medium per paragraph 0039 of the specification. Note transitory media are not patentable at the present time.
Applicant may overcome the rejection by specifying the medium is a non-transitory storage medium.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 16 recite “substantially similar’. The specification merely repeats the claim language without further explanation. Thus it is not clear what is considered “substantially similar".
Art rejection is applied to claims 2, 16 as best understood in light of the rejection under 35 U.S.C. 112(b) discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meitar et al (US 20090035733) of record in parent application 14/086,045 now US Patent 10,849,850.
Regarding claim 1, Meitar discloses, teaches or suggests a method of obtaining metadata for content stored in a first repository (item 271 educational content repository, Figure 2), the method to be performed at a second repository (item 282 pre-defined learning activities repository, Figure 2), the method comprising:
identifying a content object stored in the first repository, the content object comprising learning content usable in an electronic educational system to provide electronic learning (see at least item 210 Learning objects, Figure 2);
identifying metadata for the content object stored in the first repository, the metadata associated with the learning content of the content object (see at least 0166);
retrieving the metadata associated with the learning content from the first repository (see at least 0166); and
storing a harvested content object (see at least 0004-0005 digital learning object on student stations) corresponding to the content object, wherein the harvested content object comprises the metadata associated with the learning content of the content object stored in the first repository (see at least item 530, Figure 5).

Regarding claim 2, Meitar teaches or suggests the method of claim 1, further comprising:
generating information from the metadata associated with the learning content of the content object (see at least items 524 Discussions,
item 525 Assessment and Reporting, Figure 5); and
if the harvested content object is located in a search for content objects performed at the second repository, providing the generated information along with the harvested content object in the search results so that when the search results are displayed, the generated information for the harvested content object is displayed in a substantially similar manner as when corresponding information is displayed for local content objects stored at the second repository (see at least items 870, 840 Figure 8).

Regarding claim 3, Meitar teaches or suggests the method of claim 1, wherein the retrieving of the metadata is performed using a modified version of the Open Archives Initiative Protocol for Metadata Harvesting (OAI- PMH) protocol, the modified version comprising an Extensible Markup Language (XML) schema that extends metadata items provided in the OAI-PMH protocol to include the metadata associated with the learning content (see at least 0274).

Regarding claim 4, Meitar teaches or suggests the method of claim 1, wherein the learning content comprises a Learning Management System (LMS) type of the content object (see at least item 510, Figure 5).

Regarding claim 5, Meitar teaches or suggests the method of claim 4, further comprising:

recognizing the LMS type of the harvested content object as being the LMS type of the content object (see at least 0110, learning objects in same subject matter e.g., math, physic...);
determining an action that can be performed for the harvested content object based on the LMS type (see at least 0110, order of objects in each learning activities); and
performing the action for the harvested content object (see at least 0110).

Regarding claim 6, Meitar teaches or suggests the method of claim 5, wherein the LMS type comprises an assessment, and wherein the action comprises integrating the harvested content object into a LMS gradebook (see at least 0276).

Regarding claim 7, Meitar teaches or suggests the method of claim 5, wherein the action is the same as that which would be performed for a local content object that is also of the LMS type, stored at the second repository (see at least 0241).

Regarding claim 8, Meitar teaches or suggests the method of claim 1,wherein the learning content comprises usage information for the content object (see at least item 250 Lessons, Figure 2).

Regarding claim 9, Meitar teaches or suggests the method of claim 1, wherein the learning content comprises relationship information for the content object with respect to one or more other content objects (see at least Figure 1 and related text).

Regarding claim 10, Meitar teaches or suggests the method of claim 9, wherein the relationship information for the content object comprises structure information that indicates that the content object contains, or the content object is contained within, the one or more other content objects (see at least items 883-886, Figure 8).

Regarding claim 11, Meitar teaches or suggests the method of claim 9, wherein the relationship information for the content object comprises sequence information that indicates that the content object is recommended to be used before or after the one or more other content objects (see at least 0109-0110).
Regarding claim 12, Meitar teaches or suggests the method of claim 9, wherein the relationship information for the content object comprises information indicating that the content object and the one or more other content objects are members of a same collection of content objects (see at least 0110 objects in the same or similar subject matter).

Regarding claim 13, Meitar teaches or suggests the method of claim 1, wherein the learning content comprises at least one of: information indicating an instructor using the content object; information about a student who is able to access the content object; information indicating a course using the content object; and information indicating an institution using the content object (see at least 0023, items 544, 533, 515 Figure 5). Note the claim as written merely requires at least one information.

Claim 14 merely corresponds to a computer-readable medium storing instructions for the method of claim 1, thus is rejected for the same reasons discussed in claim 1 above.

Claims 15-20 essentially recite the limitations of claims 1-6 in form of a server, thus are rejected for the same reasons discussed in claims 1-6 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 10,849,850. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14, 15 of the instant application are mere broader versions of claims 1, 14, 15 of the parent U.S. Patent thus anticipated by the U.S. Patent. Claims 3-13, 17-20 are exact duplicates of claims 3-13, 17-20 of the parent U.S. Patent. Claims 2, 16 after the language of “substantially similar” is removed, are similar to claims 2, 16 of the U.S. Patent. A mapping of claim language of claims 1 is presented below. Claims 14, 15 which correspond to a computer program product and server performing the method of claim 1 merely recite limitations of claims 14, 15 of the U.S. Patent in the same manner.
Instant application
1. A method of obtaining metadata for content stored in a first repository, the method to be performed at a second repository, the method comprising: identifying a content object stored in the first repository, the content object comprising learning content usable in an electronic educational system to provide electronic learning; 







identifying metadata for the content 
object stored in the first repository, the metadata associated with the learning content of the content object; 






retrieving the metadata associated with the learning content from the first repository; and 




storing a harvested content object corresponding to the content object, wherein the harvested content object comprises the metadata associated with the learning content of the content object stored in the first repository.
Parent US Patent 
1. A method of obtaining metadata for content stored in a first repository, the method to be performed at a second repository, the method comprising: identifying a content object stored in the first repository, the content object comprising learning content usable in an electronic educational system to provide electronic learning, 
wherein the first repository is associated with an educational service provider, and wherein the first repository does not store one or more types of metadata descriptive of the learning content in an educational context; identifying metadata for the content object stored in the first repository, the metadata associated with the learning content of the content object; and harvesting the metadata associated with the learning content, wherein the harvesting of the metadata comprises: indexing content stored on the first repository, wherein the content includes the content object; 
retrieving information associated with the learning content from the first repository; determining the metadata associated with the learning content that is descriptive of the learning content in the educational context; and 
storing a harvested content object corresponding to the content object, wherein the harvested content object comprises the metadata associated with the learning content of the content object stored in the first repository, 

wherein the harvested content object comprises the one or more types of metadata that are not stored by the first repository with regard to the content object; and communicating usage data about the harvested content object to the first repository such that usage information for the content object stored at the first repository is updatable based on the usage data about the harvested content object.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woolf et al (US 20080261191 A1) teach a computerized learning system is provided. The computerized learning system may include a learning application program executable on a computing device. The learning application program may have a user interface configured to present a challenge to a user and receive a user response to the challenge. The user interface may feature a support system configured to present support to aid the user in responding to the challenge. To adjust the support provided to the skill level of the user, a scaffolding engine may be provided to determine a scaffolding level of the user for a skill, and the support system may be configured to adjust the support in response to the scaffolding level. In this manner, support for the user may be more appropriately tailored to the user's ability and change dynamically in accordance with the user's progress.

Woolf et al (US 20080254429 A1) teach a computerized learning method is provided. The method may include receiving a write request from a first learning application program to write a learning level for a skill in a user profile. The user profile is configured to store data indicative of a plurality of skills and a learning level for each skill. The skills and learning levels are defined according to a profile schema. The method may further include writing the learning level for the skill in the user profile. The method may also include receiving a read request from a second learning application program to read the learning level for the skill in the user profile. The method may finally include retrieving the learning level from the user profile, and sending the learning level to the second learning application program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        30 July 2022